Case 1:19-mj-02059-JS Document 1 Filed 09/03/19 Page 1 of 27 PagelD: 1

AO 91 (Rev. LI/1E} Criminal Complaint

UNITED STATES DISTRICT COURT

for the

District of New Jersey

United States of America
v.

RUBBIN SARPONG Case No.

19-2059 (JS)

Nee ee ee et ee ee et

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of _ Jan. 2016 through Sept. 3, 2019 in the county of Cumberland in the

 

 

____ District of New Jersey , the defendant(s) violated:

Code Section Offense Description
18 U.S.C. Section 1349 Wire fraud conspiracy, as more fully described in Attachment A

This criminal complaint is based on these facts:

See Attachment B.

@ Continued on the attached sheet.

Wa

Complainant’ S signature

— Agent Dean J. DiPietro, FBI

 

Printed nanie and title

Sworn to before me and signed in my presence.

Date: 09/03/2019

 

City and state: Camden, NJ Hon. Joel Schneider, U.S. Magistrate Judge

Printed name and title

 

 

 

 

|
|
|
|
!
|

 
Case 1:19-mj-02059-JS Document 1 Filed 09/03/19 Page 2 of 27 PagelD: 2

CONTENTS APPROVED

    

DIANA VONDRA CARRIG
Assistant U.S. Attorney

Date: September 3, 2019

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 3 of 27 PagelD: 3

ATTACHMENT A

CONSPIRACY TO COMMIT WIRE FRAUD

 

(18 U.S.C. § 1349)

From at least as early as January 2016 through on or about September 3,

2019, in the District of New Jersey, and elsewhere, the defendant

did knowingly and intentionally conspire and agree with uncharged co-conspirators,

Co-Conspirator 1, Co-Conspirator 2, Co-Conspirator 3, and others in the devise of

RUBBIN SARPONG,

scheme and artifice to defraud Victims 1 through 30, and others, and to obtain

money and property by means of materially false and fraudulent pretenses,

representations, and promises, and for the purpose of executing such scheme and

artifice to defraud, did transmit and cause to be transmitted by means of wire

communications in interstate and foreign commerce, certain signs, signals, and

sounds, including but not limited to, the wire transactions set forth below and as

further described in Attachment B:

 

 

 

 

 

 

 

 

 

 

 

 

 

VICTIM | DATE OF | AMOUNT | RECIPIENT RECIPIENT RECIPIENT
WIRE OF WIRE BANK ACCOUNT NAME
NUMBER LAST
4 DIGITS
Victim 1 | 12/6/17 | $10,000 | Santander -2889 SARPONG
Victim 1 | 12/13/17 | $20,000 | Santander -2889 SARPONG
Victim 1 | 12/19/17] $17,400 | Santander -2889 SARPONG
Victim 1 1/3/18 $48,000 | Santander -2889 SARPONG
Victim 1 | 1/10/18 | $39,850 | Santander -2889 , SARPONG
Victim 2 3/22/18 $2,860 Santander -1851 SARPONG

 

 
Case 1:19-mj-02059-JS Document 1 Filed 09/03/19 Page 4 of 27 PagelD: 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VICTIM | DATE OF | AMOUNT | RECIPIENT RECIPIENT RECIPIENT
WIRE OF WIRE BANK ACCOUNT NAME
NUMBER LAST
. 4 DIGITS
Victim 2 | 5/30/18 | $5,600 | Santander -1851 SARPONG
Victim 2 6/1/18 $28,400 | Santander -1851 SARPONG
Victim 2 6/11/18 $15,150 | Santander -1851 SARPONG
Victim 2 | 6/12/18 | $22,800 | Santander -1851 SARPONG
Victim 5 9/7/18 $18,300 Santander -2889 SARPONG
Victim 5 5/8/18 $14,890 Santander -2889 SARPONG
Victim 5 | 5/15/18 | $18,900 Santander -2889 SARPONG
| Victim 5 | 5/31/18 | $25,500 | Santander -2889 SARPONG
Victim 5 6/5/18 $17,800 Santander -2889 SARPONG
Victim 8 | 11/18/16] $2,800 M&T Bank ~7T517 SARPONG
Victim 8 | 11/23/16 | $7,800 | M&T Bank . ~7517 SARPONG
Victim 8 11/28/16 $5,460 M&T Bank ~7O17 SARPONG
Victim 8 | 12/02/16 | $13,500 | M&T Bank -7517 SARPONG
Victim 8 | 12/03/16 | $7,900 M&T Bank -7517 SARPONG
Victim 8 | 12/09/16 | $46,800 | M&T Bank -7517 SARPONG
Victim 8 | 12/27/16 | $10,000 | Fulton Bank -5749 SARPONG
Victim 8 | 01/09/17 | $1,500 Fulton Bank -5749 SARPONG
Victim 8 | 01/23/17 | $2,000 Foon Bank -5749 SARPONG
Oo

 

 

Contrary to Title 18, United States Code, Section 1343, in violation of Title 18,

United States Code, Section 1349,
| Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 5 of 27 PagelD: 5

ATTACHMENT B

I, Dean J. DiPietro, being first duly sworn, hereby depose and state as

follows:
INTRODUCTION AND AGENT BACKGROUND

1. lam a Special Agent with the Federal Bureau of Investigation, and
have been so employed since June 1998, I am currently assigned to the
Newark Division, Atlantic City Resident Agency’s White Collar Crime squad,
where my primary assignment is to investigate complex financial crimes. I was
previously assigned to an Organized Crime/Drug squad where I was the Task
Force Commander for the South Jersey Violent Incident and Gang Task Force
| for approximately 10 years. During my 21-year career in federal law
enforcement, I have participated in, and conducted, many criminal
investigations involving violations of the laws of the United States, including
but not limited to laws relating to false, fictitious, and fraudulent claims, wire
fraud, mail fraud, money laundering, and computer-related offenses, I have
completed specialized training through the Federal Bureau of Investigation,
Economic Crimes Unit and the Asset Forfeiture / Money Laundering Unit.
Through this training and experience, I have become familiar with a wide
variety of fraudulent schemes and the federal statutes proscribing such
fraudulent activity. I have not included every detail or every aspect of my
training, education, and experience but have highlighted those areas most
relevant to this application.

2. The information contained in this Affidavit is based upon my

 
Case 1:19-mj-02059-JS Document 1 Filed 09/03/19 Page 6 of 27 PagelD: 6

personal knowledge and observation, my training and experience,
conversations with other law enforcement officers (including officers who have
engaged in numerous investigations involving fraud, money laundering, and
computer-based crimes}, victim interviews, and the review of documents and
records, Because this Affidavit is being submitted for the limited purpose of
establishing probable cause to issue a complaint, I have not included every
detail of every aspect of the investigation. Rather, I have set forth only those
facts that I believe are necessary to establish probable cause to support the
charge in the complaint. Unless specifically indicated, all conversations and
statements described in this Affidavit are related in substance and in part.
SUMMARY OF ROMANCE FRAUD SCHEME

3, Based on my training and experience and the facts as set forth in
this affidavit, there is probable cause to believe that RUBBIN SARPONG
(hereafter “SARPONG”) and uncharged CO-CONSPIRATOR 1 (hereafter “CC1”),
CO-CONSPIRATOR 2 (hereafter “CC2”), CO-CONSPIRATOR 3 (hereafter “CC3”),
and others (hereafter collectively referred to as “the co-conspirators”),
knowingly participated in an online romance fraud scheme, in which they
defrauded unsuspecting victims in New Jersey and elsewhere, and then
laundered the proceeds through various bank accounts in New Jersey and
elsewhere to avoid detection and distribute proceeds from the scheme to co-
conspirators in Ghana.

4, From at least as early as January 2016 through the present, the

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 7 of 27 PagelD: 7

investigation has identified more than 30 victims,! with a collective loss
amount exceeding $2.1 million. Based upon the investigation to date, the
conduct of the co-conspirators and the nature of the conspiracy, I have
probable cause to believe that the conspiracy is ongoing.

5. In general, the co-conspirators committed the scheme by setting
up dating profiles on various dating websites using fictitious or stolen identities
posing as United States military personnel who were stationed overseas. They
contacted victims through the dating websites and then pretended to strike up
a romantic relationship with them, wooing them with words of love. As part of
their scheme, the co-conspirators also created numerous email accounts and
Voice over Internet Protocol {hereafter “VoIP”} phone numbers, which they used
to communicate with victims.

6. After establishing virtual romantic relationships with victims on
the online dating platforms and via email, the co-conspirators asked for money
from victims, often for the purported purpose of paying to ship gold bars to the
United States. Although the stories varied, most often the co-conspirators
claimed to be members of the United States military stationed in Syria who
received, recovered, or were awarded gold bars. The co-conspirators told many
victims that their money would be returned once the gold bars were received in
the United States.

7. The co-conspirators used a myriad of email accounts they created

 

1 When described separately the victims will be referred to as VICTIM 1,
VICTIM 2, etc.

 
Case 1:19-mj-02059-JS Document 1 Filed 09/03/19 Page 8 of 27 PagelD: 8

to provide victims with instructions on where to wire money, including
recipient names, addresses, financial institutions, and account numbers. The
co-conspirators also provided various email accounts to financial institutions
in conjunction with opening bank accounts used in the fraud, and in
communicating with such banks.

8. Defendant SARPONG was one of several recipients in the United
States who received victim funds. As instructed, victims wired money to bank
accounts held by SARPONG and others, at financial institutions in the United
States. Occasionally, victims also mailed personal checks and/or cashier’s
checks to the co-conspirators and also transferred money to the co-
conspirators via money transfer services, such as Western Union and
MoneyGram. A review of financial records obtained in conjunction with the
investigation revealed the fraudulently obtained funds were not used for the
purposes claimed by the co-conspirators — that is, to transport non-existent
gold bars to the United States, but were instead withdrawn in cash, wired to
other domestic bank accounts, and wired to other co-conspirators in Ghana.

THE DEFENDANT AND HIS CO-CONSPIRATORS

 

RUBBIN SARPONG
9, SARPONG resides in an apartment in Millville, New Jersey (the
“SARPONG RESIDENCE”). SARPONG was born in Ghana and is a legal
permanent resident of the United States.
10, Per records obtained by subpoena from Comcast, as of July 16,

2019, SARPONG was using phone number (XXX) XXX-5318 (hereafter “the

 
Case 1:19-mj-02059-JS Document 1 Filed 09/03/19 Page 9 of 27 PagelD: 9

SARPONG PHONE”), As recently as July 10, 2019, SARPONG used the
SARPONG PHONE to correspond with CC1, a co-conspirator residing in Ghana.

11. SARPONG used several email accounts in perpetrating the
fraudulent scheme, including'a gmail email account (hereinafter “SARPONG
EMAIL 1”), from which he corresponded with banks, co-conspirators, and on at
least one occasion a victim.

12. During the course of the conspiracy, SARPONG opened numerous
bank accounts in his own name and a business name. SARPONG is also
believed to have opened accounts in the names of others, including his father’s
name.

13, Of the 30 victims identified to date, 27 victims sent approximately
$823,386 directly to SARPONG, primarily by wiring monies directly to bank
accounts controlled by SARPONG or by transferring monies directly to
SARPONG through money transmit services. SARPONG received much of the
fraudulently obtained proceeds via bank wire transfer, and sometimes bank
counter deposit, into a myriad of bank accounts he established at several
financial institutions.

14. A review of bank records revealed that SARPONG transferred
approximately $454,159 of victim proceeds to CC1, CC2 and others in Ghana.

15. In Facebook and Instagram accounts, SARPONG bragged about
the money he was making by posting photographs of himself posing with large
amounts of cash, as well as photographs of luxury vehicles and expensive

designer clothing.

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 10 of 27 PagelD: 10

16, For example, on or about April 10, 2018, SARPONG posted a
photograph on one of his Instagram accounts (hereafter, “SARPONG
INSTAGRAM 1”) of a picture of himself holding a large stack of cash with the
caption “Too Much Blessed... Oluwa? Is Invoived...Burger Money...10K
OneTime...Overseas Negga Getting This Bricks Off The

Rip#MullaTeamLifeStyle.” _

& tksmullateam = follow : “

rt) tksmullateam Too Much Blessed...
Oluwa ts Invalved_ Burger Money&2
10K Gnetime... Overseas Negga | °-- 2!
Getting This Bricks Off The Rip ~
AMutiaFeam LiteStylexmaay des,

Kher

 

17. Pera review of bank records, a day earlier, on April 9, 2018,
VICTIM 15 wired $21,441.72 to a bank account controlled by SARPONG. On
April 10, 2018, SARPONG withdrew $8,000 in cash from the account. There is
probable cause to believe that the stack of cash in the Instagram photograph

was the $8,000 in victim proceeds that SARPONG withdrew from one of his

 

. 2 Oluwa means “God” and originates from the Yoruba language in Nigeria,

6

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 11 of 27 PagelD: 11

bank accounts that morning,
cc1

18. CCl resides in Ghana. Per a review of records from MoneyGram,
CC1 used two phone numbers when receiving money transfers in Ghana from
SARPONG and others in the United States.

19, From May 1, 2018 to September 6, 2018, SARPONG wired
approximately $111,520 to bank account number ending in -1220, held by
CCl at Guaranty Trust Bank Ghana Ltd. SARPONG sent international
outgoing wire transfers to CC1 within days of receiving money from victims.

20. For example, on or about June 1, 2018, SARPONG received a
$28,400 incoming domestic wire transfer from VICTIM 2. On the same day,
SARPONG sent an international outgoing wire transfer of $17,500 to CC1’s
bank account in Ghana. The purported purpose of the outgoing wire was “car
payments.”

21. Areview of records obtained during the investigation, including
bank records, email contents, subscriber information and IP logs, revealed that
CC1 operated numerous email accounts, including a hotmail account
(hereafter, CC1 EMAIL 1) and a gmail account (hereafter, CC1 EMAIL 2),

22. Based upon the investigation, there is probable cause to believe that
CC1 controlled many of the Google and Mail.com email accounts described
herein, which were used to correspond with victims. Specifically, correspondence
was found between CC1’s known email accounts (CCl EMAIL 1 and CC1 EMAIL

2) and several of the email accounts used to communicate with victims.

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 12 of 27 PagelD: 12

cc2

23. CC2 resides in Ghana. From approximately October 2, 2017, to
June 1, 2018, SARPONG wired approximately $239,700 to account numbers
ending -3230 and -3220 at Guaranty Trust Bank Ghana Ltd., both held by

CC2.,
| 24, SARPONG sent international wire transfers to CC2 within days of
receiving money from victims. For example, on or about May 7, 2018 and May
8, 2018, SARPONG received two incoming wire transfers from VICTIM 5 for
$18,300 and $14,890, respectively. On May 9, 2018, SARPONG sent an
international outgoing wire transfer of $16,000 to CC2 in Ghana. The
purported purpose of the outgoing wire was “car payment.”
cc3

25. CC3 is an American citizen and resides in southern New Jersey.
CC3 received money and/or expensive electronic items from at least five
victims. For example, from October 7, 2016 to October 20, 2016, CC3 received
six MoneyGram transfers, totaling $6,900, from VICTIM 10 who also sent
money to SARPONG. Additionally, on May 26, 2017, CC3 received a wire
transfer of $9,650 from VICTIM 21. Then, on June 19, 2017, CC3 received a
wire transfer of $9,200 from VICTIM 19.3 Both victims wired funds to TD Bank
account number ending in -1446, an account held by CC3 and for which CC3
had sole signatory authority. In sum, CC3 received approximately $28,750

from five victims.

 

3 VICTIM 19 and VICTIM 21 also sent wire transfers to bank accounts held by SARPONG,
8

 

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 13 of 27 PagelD: 13

26. In addition to receiving victim money, a review of search warrant
email records revealed that the co-conspirators instructed victims to send
expensive electronic items to CC3. For example, the co-conspirators instructed
VICTIM 12 to mail a computer to CC3, their “secretary,” promising that the
computer would be delivered to a soldier in Syria. On or about May 12, 2017,
VICTIM 12 sent the computer to CC3 via United Parcel Service (“UPS”). The co-
conspirators then requested that VICTIM 12 wire an additional $580 to CC3 to
cover the cost of carrying the electronic equipment on the plane. In addition,
the review of records from money transmit services, including MoneyGram,
Western Union, and TransFast, revealed that CC3, like SARPONG, sent
international money transfers to CC2, and others, in Ghana, For example, on
July 6, 2019 and July 8, 2019, CC3 transferred $340 and $290, respectively,
to CC2,

THE VICTIMS

27. Victim interviews reveal that the co-conspirators initially
established contact with victims through various online dating websites,
including but not limited to Plenty of Fish (“pof.com”), Ourtime.com, and
Match.com. The co-conspirators often fraudulently represented themselves to
be United States service members stationed in Syria. On at least one occasion,
the co-conspirators emailed the victim a copy of a fictitious military Common
Access Card (hereafter “CAC”) as proof of military status. Victims reported

communicating with the co-conspirators via both email and phone.
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 14 of 27 PagelD: 14

28. Ihave included summaries of five of the more than 30 identified
victims. As explained below in the VICTIM 1 section, federal law enforcement
agents and I have linked each of the victims with SARPONG and his co-
conspirators by numerous means, including but not limited to an examination
of email content obtained by search warrants, subscriber information for
phones and email accounts, IP addresses, bank and other financial records.

VICTIM 1

29. Onor about October 25, 2017, VICTIM 1 began corresponding with
an individual purporting to be a United States soldier stationed in Syria having
the initials AST* (hereafter, “AST”) on the dating website pof.com. VICTIM 1
initially communicated with AST via the pof.com platform, and later via AST’s
email account referred to herein as “SCAM EMAIL 1,” as well as by telephone.

30. Per subscriber information, SCAM EMAIL I was created on or
about October 25, 2017, by an individual purporting to be AST from an IP
address hosted by an internet service provider in Ghana. A review of IP logs for
SCAM EMAIL I reveal it was accessed from IP addresses hosted by internet
service providers in Ghana and the United States. A comparison of IP logs for
SCAM EMAIL 1 and CC1 EMAIL 2 reveal common login dates, times, and IP
addresses for both email accounts, indicative of the same user or group of

users. For example, below is a sampling of the logins to CCi EMAIL 2 and

 

4 Throughout this Affidavit, I have used initials to protect the names of persons
whose identities have been stolen and used by the co-conspirators in
perpetrating this fraud.

10

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 15 of 27 PagelD: 15

SCAM EMAIL 1, showing logins to both email accounts from the same IP

addresses within just seconds of each other on multiple days:

CC1 EMAIL 2 SCAM EMAIL 1
1/30/19 06:58:40 UTC 154.160.7.134 1/30/19 06:58:38 UTC 154.160.7,134
1/31/19 17:40:10 UTC 69.65.31.101 1/31/19 17:40:04 UTC 69.65.31.101
2/01/19 21:44:46 UTC 154.160.3.61 2/01/19 21:44:44 UTC 154.160.3.61
2/02/19 01:46:01 UTC 154.160.3.61 2/02/19 01:45:59 UTC 154.160.3.61
2/03/19 17:18:30 UTC 154.160.5.179 2/03/19 17:18:28 UTC 154.160.5.179

31. Based upon subscriber information, IP records, and the use of
CC1’s nickname and phone number I believe that CC1 was the user of AST’s
SCAM EMAIL 1, which was used to communicate with VICTIM 1.

32. AST told VICTIM 1 that he was working with a diplomat named
EARLE LITZENBERGER (hereafter “LITZENBERGER”), an individual
purportedly assisting AST in getting gold to the United States. AST provided
VICTIM 1 with LITZENBERGER’s email address, SCAM EMAIL 2. Per VICTIM
1, most of the requests for money and wiring instructions supposedly came
from LITZENBERGER.

33, Per subscriber information, SCAM EMAIL 2 was created on or
about July 18, 2017, by an individual purporting to be EARLE
LITZENBERGER. SCAM EMAIL 2 was last accessed on June 15, 2018 from the
same internet provider in Ghana used to access both the CC1 EMAIL 2 and
SCAM EMAIL 1 accounts. Additionally, the comparison of IP logs for SCAM
EMAIL 1 and SCAM EMAIL 2 reveal that on June 15, 2018, both accounts were
accessed from the same IP address in Ghana. There is probable cause to

believe that CC1, and/or his associates, corresponded with VICTIM 1 from

Ii

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 16 of 27 PagelD: 16

SCAM EMAIL 2 while purporting to be EARL LITZENBERGER, and that
LITZENBERGER is a fictitious person.

34. Per email correspondence obtained from VICTIM 1,
LITZENBERGER also corresponded with VICTIM 1 from SCAM EMAIL 3. For
example, on or about December 3, 2017, VICTIM 1 received an email from
SCAM EMAIL 3 directing her to wire $9,400 to pay for the airway bill for the
gold shipment, as well as for airfare and hotel accommodations for
LITZENBERGER,

35. Per subscriber information, SCAM EMAIL 3 was created on or
about November 5, 2017, by an individual purporting to be EARLE
LITZENBERGER from an IP address hosted by an internet provider in Ghana.
Like both SCAM EMAIL 1 and SCAM EMAIL 2, SCAM EMAIL 3 was also
accessed on June 15, 2018 from the same IP address in Ghana, There is
probable cause to believe that CC1 and/or his associates corresponded with
VICTIM 1 from SCAM EMAIL 3 while purporting to be LITZENBERGER.

36. Per VICTIM 1, LITZENBERGER also communicated with her via
telephone number XXX-XXX-5212. Phone records obtained from TextNow, Inc.
(hereafter “TextNow”), a Canadian-based telecommunications company, reveal
that on or about November 1, 2017, the co-conspirator phone number was
registered to ALWIN LYSS,5 using the email address CC1 EMAIL 2. A review of

emails received from Google pursuant to a search warrant of CCl EMAIL 2

 

5 CC1 also used the name ALWIN ROLF LYSS when defrauding other victims,
including VICTIM 2 and VICTIM 4.

12

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 17 of 27 PagelD: 17

revealed the receipt of numerous emails from TextNow to CC1 EMAIL 2
notifying CC1 of incoming text and voice mail messages, several of which were
from victims identified in this investigation. Therefore, there is probable cause
to believe that CC1 used TextNow to correspond with victims via telephone and
text message.

37. From approximately December 4, 2017 to January 10, 2018, at the
direction of CC1, VICTIM 1 wired approximately $144,650 to various domestic
bank accounts. Of that, approximately $135,250 were wired to a Santander
Bank account number ending in -2889 (hereafter “Santander Bank account -

2889”, controlled by SARPONG, as indicated in the following table:

 

 

 

 

 

 

 

DATE OF ; AMOUNT RECIPIENT RECIPIENT RECIPIENT
WIRE OF WIRE BANK ACCOUNT NUMBER NAME
LAST 4 DIGITS
12/6/17 $10,000 Santander -2889 SARPONG
12/13/17 $20,000 Santander -2889 SARPONG
12/19/17 | $17,400 | Santander -2889 SARPONG
1/3/18 $48,000 Santander -2889 SARPONG
1/10/18 $39,850 Santander -2889 SARPONG

 

 

 

 

 

 

38. Areview of bank records reveal that SARPONG opened Santander
Bank account -2889 on or about February 24, 2017.
VICTIM 2
39, On or about May 18, 2018, an individual purporting to go by a
name having the initials KC thereafter “KC”) sent an email to VICTIM 2 from
SCAM EMAIL 4 claiming that as a United States service member stationed in
Syria, his unit had recovered millions of dollars in gold bars and that he was

awarded one of the boxes of gold valued at over $12 million dollars. During

13

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 18 of 27 PagelD: 18

their communications, KC asked for VICTIM 2’s assistance in getting the gold
to the United States and requested money to pay for the fees and taxes
associated with shipping. KC told VICTIM 2 that the funds would be returned
to her once the gold was received in the United States. KC also told VICTIM 2
he was working with a diplomat named ALWIN ROLF LYSS (hereafter “LYSS”)
to help KC get the gold to the United States.

40. LYSS then began communicating with VICTIM 2 from SCAM
EMAIL 5 and provided VICTIM 2 with wire instructions from SCAM EMAIL 5.
For example, on May 20, 2018, VICTIM 2 received an email from SCAM EMAIL
5 requesting that funds be wired to a bank account held by SARPONG at
Santander Bank. VICTIM 2 responded to SCAM EMAIL 5 and asked, “Can you
please tell me who this person is?” On May 21, 2018, LYSS responded he was
not an American citizen and therefore used his secretary SARPONG’s bank
account when arranging deliveries for people. VICTIM 2 then asked for _
SARPONG’s phone number. On the same date, LYSS provided VICTIM 2 with
SARPONG’s phone number, XXX-XXX-5318. On May 27, 2018 at 6:34am,
LYSS emailed VICTIM 2 stating he was flying from Syria to New York, then to
Maryland the following day. LYSS attached a copy of a fictitious airway bill
indicating that two trunks with “family treasure” were being shipped to VICTIM
2, that LYSS was the delivery agent, that the cost of the shipment was $4,850,

and that the trunks would be sent from Syria, to New York, and then to

14

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 19 of 27 PagelD: 19

Baltimore/Washington International (BWI) airport.6 LYSS also told VICTIM 2
that she owed him additional money for the shipment. LYSS also attached a
copy of a fictitious United Nations Identity Card, indicating that LYSS was an
Isracli citizen and delivery agent for the United Nations. In the body of the
email, LYSS stated he attached the identification card so she would recognize
him when she picked him up at the airport.

41. From approximately May 22, 2018 to June 12, 2018, at the
direction of the co-conspirators, VICTIM 2 wired approximately $93,710 to two
domestic bank accounts. Two days later, on June 14, 2018, VICTIM 2
committed suicide. According to VICTIM 2’s daughter, on June 13, 2018,
VICTIM 2 stated she was going to BWI airport to meet LYSS with the gold. The
following day, June 14, 2018, VICTIM 2 was found dead.

42. Of that $93,710, VICTIM 2 wired $74,810 to a Santander Bank
account number ending in -1851 (hereafter “Santander Bank account -1851”),

controlled by SARPONG, on the dates listed in the following table:

 

 

 

 

 

 

 

 

 

 

 

DATE OF | AMOUNT OF | RECIPIENT RECIPIENT RECIPIENT
WIRE WIRE BANK ACCOUNT NAME
NUMBER LAST
4 DIGITS

0/22/18 $2,860 Santander -1851 SARPONG
5/30/18 $5,600 Santander -1851 SARPONG

6/1/18 $28,400 Santander -1851 SARPONG
6/11/18 $15,150 Santander -1851 SARPONG
6/12/18 $22,800 Santander ~1851 SARPONG

 

 

6 Approximately 15 minutes prior to sending the fictitious airway bill to VICTIM
2 from SCAM EMAIL 5, the fictitious airway bill was sent from SCAM EMAIL 6
to CCl EMAIL 2,

15

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 20 of 27 PagelD: 20

43.  <Areview of bank records reveal that SARPONG opened Santander Bank
account -1851 on or about December 4, 2017, in the name RUBBIN SARPONG
AUTOSALES, SARPONG had sole signatory authority on the account and stated that
the business was a used car dealership. Per information obtained from the New
Jersey Division of Motor Vehicles, SARPONG was not a licensed used car dealer in the
state of New Jersey during the period from 2016 through 2018.

VICTIM 5

44. In approximately February of 2018, VICTIM 5 began corresponding
with an individual purporting to have a name corresponding to the initials CC
(hereafter “CC”) on an internet-dating website.

45. CC told VICTIM 5 that she lived in Jacksonville, Florida with her
father. In or around April 2018, CC told VICTIM 5 that her father passed away
and she was due a large inheritance, mostly in gold, from her father’s estate.
CC further toid VICTIM 5 that an attorney named MUMUNI MUHAMMAD
(hereafter “MUHAMMAD”) would help get the inheritance to the United States,
but that she needed funds in advance to cover the court costs, airway bills,
document fees, export fees, and taxes. MUHAMMED communicated with
VICTIM 5 from SCAM EMAIL 9.

46, The review of emails received from Google pursuant to a search
warrant of SCAM EMAIL 9 reveal that MUHAMMAD introduced himself as an
attorney in Ghana and provided VICTIM 5 with two cell phone numbers which
are known phone numbers used by CC1, and asked for money to be wired. In

response, on April 12, 2018, VICTIM 5 sent an email to SCAM EMAIL 9, in

16

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 21 of 27 PagelD: 21

which VICTIM 5 forwarded an email he received from MoneyGram with the
subject line, “There was a problem with your transaction.” In the body of the
email, VICTIM 5 told MUHAMMAD that the money transfer VICTIM 5 had
attempted to send to CC2 was declined. MUHAMMAD then instructed VICTIM
© to wire the money to SARPONG, whom MUHAMMAD referred to as “one of my
boys in New Jersey...” and provided SARPONG’s bank account information.
When VICTIM 5 asked why MUHAMMAD’s son had a different last name,
MUHAMMAD responded, “I didn’t say in the email he is my son but I said one
of my boys not even my relative because he is one of old workers that’s why I
am using his account to receive the funds.”

47, MUHAMMAD also referred VICTIM 5 to a purported diplomat
named EDWARD BOATENG (hereafter “E. BOATENG”), at email address SCAM
EMAIL 10 and the same telephone number used to defraud VICTIM 4, to
arrange for transfer of funds from VICTIM 5. E. BOATENG communicated with
VICTIM 5 from SCAM EMAIL 10 and from that same telephone number.

48. From approximately April 25, 2018 to June 8, 2018, at the
direction of the co-conspirators, VICTIM 5 wired approximately $301,490 to
four domestic bank accounts. Of that, approximately $95,390 was wired to a
Santander Bank account -2889, controlled by SARPONG.

49, The wire transfers from VICTIM 5 to SARPONG are listed in the

following table:

17

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 22 of 27 PagelD: 22

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE OF | AMOUNT OF RECIPIENT RECIPIENT RECIPIENT
WIRE WIRE BANK ACCOUNT NAME
NUMBER LAST
4 DIGITS
9/7/18 $18,300 Santander -2889 SARPONG
5/8/18 $14,890 Santander -2889 SARPONG
5/15/18 $18,900 Santander -2.889 SARPONG
5/31/18 $25,500 Santander -2889 SARPONG
6/5/18 $17,800 Santander -2889 SARPONG

90. Areview of bank records reveal that SARPONG opened Santander

Bank account -2889 on or about February 24, 2017.
VICTIM 8

51. In approximately November of 2016, VICTIM 8 began
corresponding with an individual purporting to have the initials KB (hereafter
“KB”) on the internet dating website pof.com. VICTIM 8 communicated with KB
via the pof.com email and Google Hangouts.

52. KB told VICTIM 8 he was an American service member stationed in
Syria, and that he needed assistance in getting approximately $10 million
dollars in gold-bars and cash out of Syria. KB told VICTIM 8 the money was
found in an abandoned house and gifted to him, but that he needed financial
assistance to pay for transfer fees, documentation, and airfare for a diplomat
named WILLIAM PALMER who was assisting him. KB provided VICTIM 8 with
PALMER’s email address, SCAM EMAIL 8.

53. From approximately November 18, 2016 to February 10, 2017, at
the direction of the co-conspirators, VICTIM 8 wired approximately $198,960 to
domestic bank accounts. Of that, VICTIM 8 wired approximately $97,760 to

bank accounts controlled by SARPONG, including SARPONG’S M&T Bank

18

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 23 of 27 PagelD: 23

account number ending in -7517 (hereafter “M&T Bank account -7517”) and
SARPONG’S Fulton Bank of NJ account -5749. The wire transfers from

VICTIM 8 to SARPONG are listed in the table below:

 

DATE OF | AMOUNT OF | RECIPIENT RECIPIENT RECIPIENT

 

 

 

 

 

 

 

 

 

 

WIRE WIRE BANK ACCOUNT NAME
NUMBER LAST
4 DIGITS
11/18/16 | $2,800 M&T Bank -7517 SARPONG.
11/23/16 $7,800 Mé&T Bank -7517 SARPONG
11/28/16 $5,460 M&T Bank -TO17 SARPONG
12/02/16 $13,500 M&T Bank -7917 SARPONG
12/03/16 $7,900 M&T Bank -7517 SARPONG
12/09/16 | $46,800 M&T Bank “7517 SARPONG
12/27/16 $10,000 Fulton Bank -5749 SARPONG
of NJ
01/09/17 $1,500 / Fulton Bank -5749 SARPONG
of NJ
01/23/17 $2,000 Fulton Bank -5749 _ SARPONG
of NJ

 

 

 

 

 

 

o4, A review of bank records reveal that SARPONG opened the M&T
Bank account -7517 on or about July 5, 2016 and the Fulton Bank of NJ
account -5749 on or about September 2, 2016.

55. Investigation revealed that VICTIM 8 was also directed by co-
conspirators to make two wire transfers, totaling $36,800, to a bank account at
sun Trust Bank account number ending in -2153 (hereafter “Sun Trust Bank
account -2153”), held by a recipient business believed to be owned by another
co-conspirator. VICTIM 8 sent the wires to the Sun Trust Bank account -2153
on the following dates and in the following amounts: (a) on December 1, 2016

— $30,000; and (b) on January 5, 2017 — $6,800.

19

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 24 of 27 PagelD: 24

56. The co-conspirators also directed VICTIM 8 to send $2,000 to CC3
via MoneyGram. Per a review of MoneyGram records, VICTIM 8 sent CC3
$2,000 on June 12, 2017.

VICTIM 9

97. VICTIM 9 stated that in or about January 2016, she began
corresponding with an individual who claimed to be a petty officer in the United
States Navy, stationed in Canada and identified himself by a name having the
initials JO (hereafter “JO”). As directed by JO, in or about January 2016,
VICTIM 9 attempted to send $3,000 to SARPONG via PayPal, but the
transaction did not go through. VICTIM 9 stated she was then instructed to
wire the money to one of SARPONG’s bank accounts, which she did. Although
she did not recall all of the specifics, VICTIM 9 estimated that she ultimately
lost approximately $50,000 to this fraudulent scam.

98. A review of email search warrant records obtained from Google for
SARPONG EMAIL 1 reveal that SARPONG knowingly participated in the
fraudulent scheme from as early as January 31, 2016. For example, on or
about January 31, 2016, VICTIM 9 sent an email to SARPONG EMAIL 1,
confirming that VICTIM 9 had attempted to make a requested payment via
PayPal.’ Specifically, VICTIM 9 forwarded an email from PayPal to SARPONG

with the subject line “You sent a payment,” which stated that VICTIM 9 had

 

’ A review of search warrant records also revealed that on January 29, 2016,
two days before corresponding with VICTIM 9, SARPONG received an email
from PayPal with the subject line “Confirm your bank account with PayPal,”
which stated in the body of the email “Now that you’ve linked your bank
account, please confirm this account...”

20)

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 25 of 27 PagelD: 25

sent $2,999 to SARPONG for “[JO]’s plane tickets.” In the body of the email to
SARPONG, VICTIM 9 stated, “Here you go! Let’s get him home!” On the same
date, SARPONG responded via email, stating, “Am trying my best for him to get
home to u. But the money u sent to me on my PayPal account is still pending
so u have to get hold {sic] at PayPal for them to release the money to me.
Thanks,”

59. When SARPONG was unable to retrieve the funds through PayPal,
SARPONG asked VICTIM 9 to send the money via Western Union. VICTIM 9
responded she did not have the time or the extra money to send the payment
via Western Union and asked SARPONG, “Can you just get him into a safe
country for now and we shall see if he can get out from there.” SARPONG
responded via email, “Okay can u put it in my bank account. That’s free, Or
transfer it into my bank account.” At approximately 8:37pm on January 31,
2016, SARPONG sent an email from SARPONG EMAIL 1 and provided VICTIM
9 with SARPONG’s TD Bank account ending in -9153 (hereafter TD Bank
account -9153), opened on October 14, 2015 and held solely by SARPONG.

SARPONG’S STATEMENTS ON SOCIAL MEDIA

60. During the investigation, federal law enforcement agents located a
Facebook account (““SARPONG FACEBOOK”) and two Instagram accounts used
by SARPONG (“SARPONG INSTAGRAM 1” and “SARPONG INSTAGRAM 2”).

61. Areview of SARPONG’s social media accounts reveal that

SARPONG uses social media to communicate with CC1 and other co-

21

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 26 of 27 PagelD: 26

conspirators about the conspiracy and its proceeds through comments and
photographs.

62. Areview of SARPONG’s social media accounts revealed the
following posts, among others, in which SARPONG posted photographs of
himself with cash, cars and/or jewelry, and bragged about his wealth:

i) On February 8, 2017, SARPONG posted two photographs of himself
holding a large stack of cash;

2} On March 2, 2017, SARPONG posted a photograph of himself sitting in a
car with a large stack of cash held up to his ear like a cell phone, with
the caption “WakeUp With 100k... OneTime. Making A phone Call To Let
My Bank Know Am Coming;”

wT With /0oK... ee
Making A phone Call To Let My
Bank Know Am Coming.

 

4) On May 2, 2017, SARPONG posted a photograph of a hand holding a
large stack of $100 dollar bills;

5) On May 29, 2017, SARPONG posted a photograph of himself standing in
front of a white Mercedes, with the comment “BloodyMoney;”

6) On April 10, 2018, SARPONG posted a photograph of himself holding a
large stack of cash, with the comment “loo Much Blessed...Oluwa Is

22

 

 
Case 1:19-mj-02059-JS Document1 Filed 09/03/19 Page 27 of 27 PagelD: 27

Involved...Burger Money... 10K OneTime...Overseas Negga Getting This
Bricks Off The Rip.”

7) On October 8, 2018, SARPONG posted a photograph of various pieces of
jewelry and a computer, with the comment “30K Worth Of A Rolex
Watch... 10K Worth Of A Gold Chain...1K Worth Of A Ring...I Was
Blessed By A Dubai Millionaire... Real Recognize Real.”8

8) On December 6, 2018, SARPONG posted a photograph of himself in a car
holding a large stack of money, with the comment “Bundle Up With The
BloodyMoney... I Told God LastNight... Everything I Touch First Thing In
the Mornin Should Turn Into Money... God Answers My Prayers;”

   

9) On December 12, 2018, SARPONG posted a photograph of himself
with an unknown black male, with the comment “BigBusiness
Done...Now We Waiting For The Checks To Clear;”

10) On February 15, 2019, SARPONG posted a photograph of steak and
potatoes, with the comment “All Thanks To Pengo...TMF EO,., Gang and
Play... CBF CEO And Gang...We Really Going To War Together...As Long
As Am Alive And Living This Country... TMF + CBF = MullaTeam;” and

11) On March 9, 2019, SARPONG posted a photograph of himself in a car,
with the comment “I Stayed Down Till The Money Came...God Answered
My Prayers... NiceOut #OverSeasNegea
#LivingHighLifeStyle#CBF#TMF#MullaTeamJungle.”

 

8 A review of CCl INSTAGRAM 1 revealed that CC1 traveled to Dubai on March
29, 2018, posting a photograph of himself and the comment “Having fun at

Man made Island Dubai,” to which SARPONG then posted the comment
“TMF...CEO LifeStyle.”

23

 

 
